IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 March 23, 2009
                                No. 08-40610
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MELVIN BRADLEY BOUTTE

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 1:07-CR-50-ALL


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
      Melvin Bradley Boutte appeals the 87-month term of imprisonment
imposed following his guilty-plea conviction for being a felon in possession of a
firearm. He contends the district court erred in calculating his offense level and
by not ordering his sentence to run concurrently to future sentences.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40610

      During a traffic stop in December 2006, a state trooper smelled the odor
of burning marijuana in Boutte’s vehicle and, upon searching the vehicle, found
$4,995 and a firearm. At sentencing, the district court determined Boutte had
two offenses qualifying as relevant conduct under U.S.S.G. § 1B1.3 (discussing
the relevant conduct that determines the guideline sentencing range).
Therefore, those offenses were considered in determining Boutte’s offense level
under the Sentencing Guidelines. See U.S.S.G. § 1B1.3.
      The first of the two relevant-conduct offenses occurred in October 2006,
when Louisiana police stopped and searched Boutte’s vehicle as part of an
investigation into drug activity. The officers discovered a firearm in the vehicle.
In addition, when officers searched a second vehicle registered to Boutte, they
discovered another firearm.
      The second of the two relevant-conduct offenses occurred in March 2007,
following Boutte’s indictment in the instant matter and the issuance of a federal
arrest warrant. For that offense, officers observed Boutte engaged in apparent
drug-related activity. They conducted a traffic stop; arrested Boutte pursuant
to the warrant; and, during a search of his home subsequent to his arrest,
discovered four more firearms.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
an ultimate sentence is reviewed for reasonableness under an abuse-of-
discretion standard, the district court must still properly calculate the guideline-
sentencing range for use in deciding on the sentence to impose. Gall v. United
States, 128 S. Ct. 586, 596 (2007).      In that respect, its application of the
guidelines is reviewed de novo; its factual findings only for clear error. E.g.,
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United
States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      Boutte contends the district court should have considered only the
December 2006 offense to determine his offense level. Boutte asserts that the
other two offenses (October 2006 and March 2007) were not part of a common

                                         2
                                 No. 08-40610

scheme or plan because they were not sufficiently similar, regular, or temporally
proximate. See U.S.S.G. § 1B1.3, application note 9(b). In United States v.
Brummett, 355 F.3d 343, 344-45 (5th Cir. 2003), our court ruled the defendant’s
possession of four firearms on three separate occasions over the course of nine
months was part of the same course of conduct because such possession was
similar, regular, and within a sufficiently small time period.
      In the matter at hand, the offenses all occurred within five months, falling
approximately two and a half months apart each time. In each instance, the
offenses involved cash and narcotics, as well as firearms. Two of the searches
resulted from investigations into suspected drug activity by Boutte.        As in
Brummett, the “pattern of behavior of possessing firearms was similar and
regular, and the time period between the offenses permits a conclusion that the
firearms possessions were part of an ongoing series of offenses”. Brummett, 355
F.3d at 345.
      A district court’s decision on what constitutes relevant conduct for
sentencing purposes is a factual finding, reviewed only for clear error. E.g.,
United States v. Mann, 493 F.3d 484, 497 (5th Cir. 2007). Boutte has failed to
show that the court clearly erred when it determined that possession of the
firearms in October 2006 and March 2007 was relevant conduct for his December
2006 offense. See Brummett, 355 F.3d at 345. Because the district court did not
clearly err in treating the October 2006 offense as relevant conduct, Boutte has
also failed to show that the district court erred when, based on the October 2006
offense, it increased his offense level by four because he used a firearm in
connection with another felony offense. See U.S.S.G. § 1B1.3; Brummett, 355
F.3d at 344-45.
      Boutte has also failed to show that Apprendi v. New Jersey, 530 U.S. 466
(2000), Blakely v. Washington, 542 U.S. 296 (2004), and Shepard v. United
States, 544 U.S. 13 (2005), have called Brummett into question or have
prohibited the district court’s findings regarding the offense-level adjustments

                                        3
                                  No. 08-40610

in this case. Apprendi, issued before Brummett, does not apply because Boutte’s
87-month term of imprisonment was well within the statutory maximum. See
Apprendi, 530 U.S. at 490; see also Cunningham v. California, 549 U.S. 270,
274-75 (2007). Furthermore, our court has held the district court may find, by
a preponderance of the evidence, facts relevant to the determination of the
advisory guidelines sentencing range. United States v. Mares, 402 F.3d 511, 519
(5th Cir. 2005).
      Finallly, Boutte’s contention that U.S.S.G. § 5G1.3(b) required the district
court to order his sentence to run concurrently with any future state-court
sentence is unavailing. The district court did not order the sentence be run
consecutively to any future sentence. Instead, this decision was left to any court
that might sentence Boutte in the future.        In any event, Boutte has not
established the applicability of this guideline, because he has not shown his not-
yet-imposed sentence(s) to be “undischarged” within the meaning of Guideline
§ 5G1.3(b).
      AFFIRMED.




                                        4